Citation Nr: 0715559	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  05-20 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for left ear hearing 
loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to August 
1980.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in August 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The veteran claimed service connection for his right ear 
hearing loss in his substantive appeal, filed in June 2005.  
The record demonstrates the veteran was exposed to acoustic 
trauma in service and is service connected for left ear 
hearing loss as a result.  This claim is referred to the RO 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran avers that his left ear hearing loss has worsened 
in severity.  He also claims entitlement to service 
connection for the hearing loss in his right ear.  Evaluation 
of hearing loss is measured based on the degree of hearing 
loss in both ears.  If only one ear is service-connected, 
absent certain conditions, the level of hearing loss in the 
nonservice-connected ear is measured at Level I.  See 
38 C.F.R. § 4.85(f), 3.383 (2006).  Accordingly, the issue of 
service connection for right ear hearing loss is inextricably 
intertwined with the issue of an increased evaluation for 
left ear hearing loss. See Harris v. Derwinski, 1 Vet. App. 
180 (1991).

In addition, the last two VA examinations, conducted in 
September and November 2005, obtained invalid results.  The 
examiner was not able to determine the level of the veteran's 
hearing loss in September 2005.  In November 2005, a new 
hearing aid was issued, which greatly improved the veteran's 
hearing ability.  But no further attempt was made to examine 
him.

In April 2007, the veteran submitted the report of private 
audiological evaluation to the Board directly, within the 90 
days following notification that his appeal had been 
certified for review.  Given that this case is being remanded 
for further examination and to obtain additional treatment 
records, the Board will return the result of this examination 
for review by the agency of original jurisdiction and the 
issuance of a supplemental statement of the case. 

Remand for further examination and to obtain current 
treatment records is therefore necessary.  See 38 C.F.R. 
§ 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the veteran's claim for 
service connection for right ear 
hearing loss.

2.  Obtain all additional records of 
treatment accorded the veteran for his 
service connected left ear hearing 
loss.  

3.  Following completion of the above, 
schedule a VA examination to determine 
the current nature and extent of the 
veteran's service-connected hearing loss.  
All indicated tests and studies should be 
performed.  The claims folder and a copy 
of this remand must be provided to the 
examiner for review in conjunction with 
the examination.  

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for an increased 
evaluation for his service-connected 
hearing loss.  If any decision remains 
adverse to the veteran, furnish him with 
an SSOC and afford a reasonable period of 
time to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is so informed.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The veteran is advised 
that failure to appear for VA examination, if scheduled, 
without good cause could result in the denial of his claims.  
38 C.F.R. § 3.655 (2006).  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).  The Board intimates no opinion as to 
the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



